PER CURIAM.
The Supreme Court Committee on Standard Jury Instructions (Criminal) has submitted to this Court the following recommendations or changes:
(1) An amendment to SEXUAL BATTERY-VICTIM LESS THAN TWELVE YEARS OF AGE, F.S. 794.011(2);
(2) An amendment to SEXUAL BATTERY-VICTIM TWELVE YEARS OF AGE OR OLDER, F.S. 794.011(3);
(3) An amendment to SEXUAL BATTERY-VICTIM TWELVE YEARS OF AGE OR OLDER — CIRCUMSTANCES SPECIFIED, F.S. 794.011(4);
(4) An amendment to SEXUAL BATTERY-PERSON TWELVE YEARS OF AGE OR OLDER — SLIGHT FORCE, F.S. 794.011(5);
(5) A new instruction: SOLICITATION OF CHILD TWELVE YEARS OF AGE OR OLDER BUT UNDER EIGHTEEN YEARS OF AGE TO ENGAGE IN SEXUAL ACTIVITY BY PERSON IN FAMILIAL OR CUSTODIAL AUTHORITY, F.S. 794.041(2)(a);
(6) A new instruction: SEXUAL ACTIVITY WITH CHILD TWELVE YEARS OF AGE OR OLDER BUT UNDER EIGHTEEN YEARS OF AGE BY PERSON IN FAMILIAL OR CUSTODIAL AUTHORITY, F.S. 794.041(2)(b);
(7) An amendment to LEWD, LASCIVIOUS, INDECENT ASSAULT OR ACT UPON OR IN THE PRESENCE OF CHILD; SEXUAL BATTERY, F.S. 800.-04;
(8) A. .. new instruction: CONTRABAND IN COUNTY DETENTION FACILITY, F.S. 951.22;
(9) A new instruction: 3.04(g) — VOLUNTARY INTOXICATION;
(10) Amended instruction on DUI MANSLAUGHTER, F.S. 316.193;
(11) An addition in instruction 3.04(c) ENTRAPMENT, deleting the last paragraph of the instruction and substituting the following: “On the issue of entrapment, the State must convince you beyond a reasonable doubt that the defendant was not entrapped”;
(12) A new instruction on ACCESSORY AFTER THE FACT, F.S. 777.03;
(13) A new definition of the words “obtains or uses” as set forth in section 812.012, F.S. (1985), the following paragraph will replace the old “obtains or uses” paragraph:
“Obtains or uses” means any manner of:
(a) Taking or exercising control over property.
(b) Making any unauthorized use, disposition, or transfer of property.
(c) Obtaining property by fraud, willful misrepresentation of a future act, or false promise.
(d) 1. Conduct previously known as stealing; larceny; purloining; abstracting; embezzlement; misapplication; misappropriation; conversion; or obtaining money or property by false pretenses, fraud, or deception; or
2. Other conduct similar in nature.
(14) An amendment to the theft instruction, F.S. 812.014(b), (c), dealing with value, the figure of $100.00 will be changed to $300.00;
(15) An amendment to the worthless check instruction, F.S. 823.05(2), changing the figure of $50.00, which appears in element 5, is hereby changed to read $150.00;
(16) An amendment to the worthless check-obtaining property, F.S. 823.05(4), the figure of $50.00, which appears in element 7, is changed to read $150.00;
(17) An amendment relating to the schedule of lesser included offenses as attached hereto.
We approve for publication these recommended changes, which follow this opinion. We caution all interested persons, however, that the notes and comments reflect only *1222the opinion of the Committee and are not necessarily indicative of the views of this Court as to their correctness or applicability.
It is so ordered.
McDonald, c.j., and overton, EHRLICH, BARKETT and KOGAN, JJ., concur.